


Exhibit 10.11




STATE OF OHIO


LICKING COUNTY


SPLIT-DOLLAR AGREEMENT


This SPLIT-DOLLAR AGREEMENT (this “Agreement”) made and entered into effective
as of the 1st day of January, 2010, by and between PARK NATIONAL BANK, a
national bank headquartered in the state of Ohio (the “Bank”), and BRADY BURT,
an individual (“Insured”).


R E C I T A L S:




A.    Insured is currently an employee and officer of the Bank and the Bank
desires to retain the Insured and induce the Insured to provide valuable service
to the Bank for a considerable period.


B.    The Bank desires to provide Insured with certain death benefits under a
life insurance policy purchased by the Bank on the life of Insured.


NOW, THEREFORE, the parties hereto, for and in consideration of ten dollars and
the mutual promises contained herein and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound hereby, do hereby agree as follows:


1.This Agreement pertains to the life insurance policies (the “Policy”) listed
on Exhibit C, attached and made a part hereof:


2.Ownership of Policy. The Bank shall own all of the right, title and interest
in the Policy and shall control all rights of ownership with respect thereto.
The Bank, in its sole discretion, may exercise its right to borrow against or
withdraw the cash value of the Policy. In the event coverage under the Policy is
increased, such increased coverage shall be subject to all of the rights, duties
and obligations set forth in this Agreement.


3.Designation of Beneficiary. Insured may designate one or more beneficiaries
(on the Beneficiary Designation Form attached hereto as Exhibit A) to receive a
portion of the death proceeds of the Policy payable pursuant hereto upon the
death of the Insured subject to any right, title or interest the Bank may have
in such proceeds as provided herein. In the event Insured fails to designate a
beneficiary, any benefits payable pursuant hereto shall be paid to the estate of
Insured.


4.Maintenance of Policy. The Bank intends to maintain a policy for purposes of
this agreement. The Bank shall be responsible for making any required premium
payments and to take all other actions within the Bank's reasonable control in
order to keep the Policy in full force and effect; provided, however, that the
Bank may replace the Policy with a comparable policy or policies so long as
Insured's beneficiaries will be entitled to receive an amount of death proceeds
under Section 6 at least equal to those that the beneficiaries would be entitled
to if the original Policy were to remain in effect. If any such replacement is
made, all references herein to the “Policy” shall thereafter be references to
such replacement policy or policies. If the Policy contains any premium waiver
provision, any such waived premiums shall be considered for the purposes of this
Agreement as having been paid by the Bank. The Bank shall be under no obligation
to set aside, earmark or otherwise segregate any funds with which to pay its
obligations under this Agreement, including, but not limited to, payment of
Policy premiums.


5.Reporting Requirements. The Bank will report on an annual basis to the Insured
the economic benefit attributable to this Agreement on IRS Form W-2 or its
equivalent so that Insured can properly include said amount in his or her
taxable income. This taxable value of the benefit under this Agreement is not
availed the same income tax exclusion as is afforded to “group term life
insurance”. Insured agrees to accurately report and pay all applicable taxes on
such amounts of income reportable hereunder to the Insured.


6.Policy Proceeds. Subject to Section 8, upon the death of Insured, the death
proceeds of the Policy shall be divided in the following manner:




--------------------------------------------------------------------------------






(a)The Insured's beneficiary(ies) designated in accordance with Section 3 shall
be entitled to an amount equal to the lesser of (i) the Death Benefit (as
defined in Exhibit B hereto) or (ii) one hundred percent (100%) of the
difference between the total death proceeds payable under the Policy and the
"Cash Surrender Value of the Policy" (as defined in Section 7 below); such
difference in the total death proceeds and the Cash Surrender Value of the
Policy is defined as the “Net at Risk Amount.”


(b)The Bank shall be entitled to any death proceeds payable under the Policy
remaining after payment to the Insured's beneficiary(ies) under Section 6(a)
above.


(c)The Bank and Insured shall share in any interest due on the death proceeds of
the Policy on a pro rata basis based upon the amount of proceeds due each party
divided by the total amount of proceeds, excluding any such interest.


7.Cash Surrender Value of the Policy. The “Cash Surrender Value of the Policy”
shall be equal to the cash value of the Policy at the time of the Insured's
death or upon surrender of the Policy, as applicable, less (i) any policy or
premium loans or withdrawals or any other indebtedness secured by the Policy,
and any unpaid interest thereon, previously incurred or made by the Bank, and
(ii) any applicable surrender charges, as determined by the Insurer or agent
servicing the Policy.


8.Termination of Agreement.


(a)
This Agreement shall terminate upon the first to occur of the following:



(i)
the distribution of the death benefit proceeds in accordance with Section 6
above; or



(ii)
the termination of the Insured's employment for any reason (other than on
account of the Insured's death) prior to age 62.



(iii)
the insured attains age 70.



(b)
Insured acknowledges and agrees that the termination of this Agreement pursuant
to subsections (a)(ii) and (a)(iii) above prior to the death of Insured shall
terminate any right of Insured to receive any death proceeds of the Policy under
this Agreement, and such termination shall be without any liability of any
nature to Bank.



9.Assignment. Insured shall not make any assignment of Insured's rights, title
or interest in or to the death proceeds of the Policy whatsoever without the
prior written consent of the Bank (which may be withheld for any reason or no
reason in its sole and absolute discretion) and acknowledgment by the Insurer.


10.Administration.


(a)    This Agreement shall be administered by the Board of Directors of the
Bank (the “Board”).


(b)    As the administrator, the Board shall have the powers, duties and
discretion to:


i.    Construe and interpret the provisions of this Agreement;


ii.    Adopt, amend or revoke rules and regulations for the administration of
this Agreement, provided they are not inconsistent with the provisions of this
Agreement;


iii.    Provide appropriate parties with such returns, reports, descriptions and
statements as may be required by law, within the times prescribed by law and to
make them available to the Insured (or the Insured's beneficiary) when required
by law;


iv.    Take such other action as may be reasonably required to administer this
Agreement in accordance with its terms or as may be required by law;






--------------------------------------------------------------------------------




v.    Withhold applicable taxes and file with the Internal Revenue Service
appropriate information returns with respect to any payments and/or benefits
provided hereunder;


vi.    Appoint and retain such persons as may be necessary to carry out its
duties as administrator.


(c)    The Bank shall serve as the administrator with respect to this Agreement.
The administrator shall be responsible for the management, control and
administration of the Policy's death proceeds. The administrator may, in its
reasonable discretion, delegate certain aspects of its management and
administrative responsibilities. If the administrator has a claim which it
believes may be covered under the Policy, it will contact the Insurer in order
to complete a claim form and determine what other steps need to be taken. The
Insurer will evaluate and make a decision as to payment. If the claim is
eligible for payment under the Policy, a check will be issued to the
administrator. If the Insurer determines that a claim is not eligible for
payment under the Policy, the administrator may, in its sole discretion, contest
such claim denial by contacting the Insurer in writing.


11.Claims Procedures.


(a)For purposes of these claims procedures, the Board shall serve as the “Claims
Administrator.”


(b)If the Insured or any beneficiary of the Insured should have a claim for
benefits hereunder he or she shall file such claim by notifying the Claims
Administrator in writing. The Claims Administrator shall make all determinations
as to the right of any person or persons to a benefit hereunder. Benefit claims
shall be made by the Insured, his beneficiary or beneficiaries or a duly
authorized representative thereof (the “claimant).


If the claim is wholly or partially denied, the Claims Administrator shall
provide written or electronic notice thereof to the claimant within a reasonable
period of time, but not later than ninety (90) days after receipt of the claim.
An extension of time for processing the claim for benefits is allowable if
special circumstances require an extension, but such an extension shall not
extend beyond one hundred eighty (180) days from the date the claim for benefits
is received by the Claims Administrator. Written notice of any extension of time
shall be delivered or mailed within ninety (90) days after receipt of the claim
and shall include an explanation of the special circumstances requiring the
extension and the date by which the Claims Administrator expects to render the
final decision.            


The notice of adverse benefit determination shall (i) specify the reason for the
denial; (ii) reference the provisions of this Agreement on which the denial is
based; (iii) describe the additional material or information, if any, necessary
for the claimant to receive benefits and explain why such information is
necessary; (iv) indicate the steps to be taken by the claimant if a review of
the denial is desired, including the time limits applicable thereto; and (v)
contain a statement of the claimant's right to bring a civil action under ERISA
in the event of an adverse determination on review.


If notice of the adverse benefit determination is not furnished in accordance
with the preceding provisions of this Section, the claim shall be deemed denied
and the claimant shall be permitted to exercise his right to review as set forth
below.


(c)    If a claim is denied and a review is desired, the claimant shall notify
the Claims Administrator in writing within sixty (60) days after receipt of
written notice of a denial of a claim. In requesting a review, the claimant may
submit any written comments, documents, records, and other information relating
to the claim, the claimant feels are appropriate. The claimant shall, upon
request and free of charge, be provided reasonable access to, and copies of, all
documents, records and other information “relevant” to the claimant's claim for
benefits. The Claims Administrator shall review the claim taking into account
all comments, documents, records and other information submitted by the
claimant, without regard to whether such information was submitted or considered
in the initial benefit determination.


The Claims Administrator shall provide the claimant with written or electronic
notification of the benefit determination upon review. In the event of an
adverse benefit determination on review, the notice thereof shall (i) specify
the reason or reasons for the adverse determination; (ii) reference the specific
provisions of this Agreement on which the benefit determination is based; (iii)
contain a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of all do records and other
information “relevant” to the claimant's claim for benefits; and (iv) inform the
claimant of the right to bring a civil action under the provisions of ERISA.


For purposes hereof, documents, records and information shall be considered
“relevant” to the claimant's claim if it (i) was relied upon in making the
benefit determination, (ii) was submitted, considered, or generated in the
course of




--------------------------------------------------------------------------------




making the benefit determination, whether or not actually relied upon in making
the determination; or (iii) demonstrates compliance with the administrative
processes and safeguards of this claims procedure.


(d)    After exhaustion of the claims procedure as provided herein, nothing
shall prevent the claimant from pursuing any other legal or equitable remedy
otherwise available, including the right to bring a civil action under Section
502(a) of ERISA, if applicable. Notwithstanding the foregoing, no legal action
may be commenced or maintained against the Bank, the Board, any member of the
Board or the Claims Administrator more than one (1) year after the claimant has
exhausted the administrative remedies set forth in this Section 11.


12.Confidentiality. Insured agrees that the terms and conditions of this
Agreement, except as such may be disclosed in financial statements and tax
returns, or in connection with estate planning, are and shall forever remain
confidential, and Insured agrees that he shall not reveal the terms and
conditions contained in this Agreement at any time to any person or entity,
other than his financial and professional advisors unless required to do so by a
court of competent jurisdiction.


13.Other Agreements. The benefits provided for herein for Insured are
supplemental life insurance benefits and shall not be deemed to modify, affect
or limit any salary or salary increases, bonuses, profit sharing or any other
type of compensation of Insured in any manner whatsoever. No provision contained
in this Agreement shall in any way affect, restrict or limit any existing
employment agreement between the Bank and Insured, nor shall any provision or
condition contained in this Agreement create specific rights of Insured or limit
the right of the Bank to discharge Insured with or without cause. Except as
otherwise provided therein, nothing contained in this Agreement shall affect the
right of Insured to participate in or be covered by or under any qualified or
non-qualified pension, profit sharing, group, bonus or other supplemental
compensation, retirement or fringe benefit plan constituting any part of the
Bank's compensation structure whether now or hereinafter existing.


14.Withholding. Notwithstanding any of the provisions hereof, the Bank may
withhold from any payment to be made hereunder such amount as it may be required
to withhold under any applicable federal, state or other law, and transmit such
withheld amounts to the applicable taxing authority.


15.Miscellaneous Provisions.


(a)Counterparts. This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Agreement may be
executed and delivered by facsimile transmission of an executed counterpart.


(b)Survival. The provisions of Sections 12 and 15 of this Agreement shall
survive the termination of this Agreement indefinitely, regardless of the cause
of, or reason for, such termination.


(c)Construction. As used in this Agreement, the neuter gender shall include the
masculine and the feminine, the masculine and feminine genders shall be
interchangeable among themselves and each with the neuter, the singular numbers
shall include the plural, and the plural the singular. The term "person" shall
include all persons and entities of every nature whatsoever, including, but not
limited to, individuals, corporations, partnerships, governmental entities and
associations. The terms "including," "included," "such as" and terms of similar
import shall not imply the exclusion of other items not specifically enumerated.


(d)Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be held to be invalid, illegal,
unenforceable or inconsistent with any present or future law, ruling, rule or
regulation of any court, governmental or regulatory authority having
jurisdiction over the subject matter of this Agreement, such provision shall be
rescinded or modified in accordance with such law, ruling, rule or regulation
and the remainder of this Agreement or the application of such provision to the
person or circumstances other than those as to which it is held inconsistent
shall not be affected thereby and shall be enforced to the greatest extent
permitted by law.


(e)Governing Law. This Agreement is made in the State of Ohio and shall be
governed in all respects and construed in accordance with the laws of the State
of Ohio, without regard to its conflicts of law principles, except to the extent
superseded by the Federal laws of the United States.


(f)Binding Effect. This Agreement is binding upon the parties, their respective
successors, permitted assigns, heirs and legal representatives. Without limiting
the foregoing, the terms of this Agreement




--------------------------------------------------------------------------------




shall be binding upon Insured's estate, administrators, personal representatives
and heirs. This Agreement may be assigned by Bank to any party to which Bank
assigns or transfers the Policy. This Agreement has been approved by the Bank's
Board of Directors and the Bank agrees to maintain an executed counterpart of
this Agreement in a safe place as an official record of the Bank.


(g)No Trust. Nothing contained in this Agreement and no action taken pursuant to
the provisions of this Agreement shall create or be construed to create a trust
of any kind, or a fiduciary relationship between the Bank and the Insured,
Insured's designated beneficiary or any other person.


(h)Assignment of Rights. None of the payments provided for by this Agreement
shall be subject to seizure for payment of any debts or judgments against the
Insured or any beneficiary; nor shall the Insured or any beneficiary have any
right to transfer, modify, anticipate or encumber any rights or benefits
hereunder; provided, however, that the undistributed portion of any benefit
payable hereunder shall at all times be subject to set-off for debts owed by
Insured to Bank.


(i)Entire Agreement. This Agreement (together with its exhibits, which are
incorporated herein by reference) constitutes the entire agreement of the
parties with respect to the subject matter hereof and supercedes all prior or
contemporaneous negotiations, agreements and understandings, whether oral or
written, relating to the subject matter hereof.


(j)Notice. Any notice to be delivered under this Agreement shall be given in
writing and delivered by hand, or by first class, certified or registered mail,
postage prepaid, addressed to the Bank or the Insured, as applicable, at the
address for such party set forth below or such other address designated by
notice.


Bank:         PARK NATIONAL BANK
50 N. Third Street
Newark, OH 43055
Attn: Chief Financial Officer
                        


Insured:         BRADY BURT
__________________________
__________________________


(k)Non-waiver. No delay or failure by either party to exercise any right under
this Agreement, and no partial or single exercise of that right, shall
constitute a waiver of that or any other right.


(l)Headings. Headings in this Agreement are for convenience only and shall not
be used to interpret or construe its provisions.


(m)Amendment. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties. No waiver of any provision
contained in this Agreement shall be effective unless it is in writing and
signed by the party against whom such waiver is asserted. Notwithstanding the
foregoing, the Bank may amend, modify or terminate this Agreement (and may do so
retroactively) without the consent and or approval of the Insured or any
beneficiary of the Insured if such amendment, modification or termination is
necessary to ensure compliance with Code Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) or in order to avoid the application of
any penalties that may be imposed upon the Insured and any beneficiary of the
Insured pursuant to the provisions of Code Section 409A.


(n)Seal. The parties hereto intend this Agreement to have the effect of an
agreement executed under the seal of each.


(o)Purpose. The primary purpose of this Agreement is to provide certain death
benefits to the Insured as a member of a select group of management or highly
compensated employees of the Bank.




--------------------------------------------------------------------------------






(p)Compliance with the AJCA. Code Section 409A, as added by the American Jobs
Creation Act of 2004 (AJCA), substantially revised the requirements applicable
to certain deferred compensation arrangements. If Code Section 409A is found to
be applicable, this Agreement is intended to comply, and to be operated and
administered in all respects in compliance, with the requirements of Code
Section 409A and all Internal Revenue Service rulings, treasury regulations or
other pronouncements or guidance implementing or interpreting its provisions.






(Signature Page Follows)




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year set forth above.


 
BANK:


PARK NATIONAL BANK


 
By
 
 
Its
 
 
INSURED:
 
 
 
 
BRADY BURT



    




--------------------------------------------------------------------------------






EXHIBIT A


BENEFICIARY DESIGNATION FORM


SPLIT-DOLLAR AGREEMENT


Pursuant to Section 3 of the Split-Dollar Agreement (the “Agreement”), I, BRADY
BURT , hereby designate the beneficiary(ies) listed below to receive any
benefits under the Agreement that may be due upon my death. This designation
shall replace and revoke any prior designation of beneficiary(ies) made by me
under the Agreement.


Full Name(s), Address(es) and Social Security Number(s) of Primary
Beneficiary(ies)*:    



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                            


*If more than one beneficiary is named above, the beneficiaries will share
equally in any benefits, unless you have otherwise provided above. Further, if
you have named more than one beneficiary and one or more of the beneficiaries is
deceased at the time of your death, any remaining beneficiary(ies) will share
equally, unless you have provided otherwise above. If no primary beneficiary
survives you, then the contingent beneficiary designated below will receive any
benefits due upon your death. In the event you have no designated beneficiary
upon your death, any benefits due will be paid to your estate. In the event that
you are naming a beneficiary that is not a person, please provide pertinent
information regarding the designation.


Full Name, Address and Social Security Number of Contingent Beneficiary:





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                                
                                                
                                                
                                                


    
Date ________________________            




_______________________________                
BRADY BURT




ACCEPTED: PARK NATIONAL BANK


Date _________________________




By ________________________________




Its ________________________________
















--------------------------------------------------------------------------------








EXHIBIT B


DEATH BENEFIT


BRADY BURT


Date on which Insured attains:


Age 62 - June 6, 2034
Age 70 - June 6, 2042


Death Benefit - If Insured's death occurs while Insured is in the full-time
employment of the Bank until the later of attaining Age 62, or actual
retirement, then the “Death Benefit” shall equal the amount set forth below.


A.
The amount of the Insured's death benefit will be determined annually by the
Bank, and will be approximately two and a quarter (2.25) times the Insured's
highest annual total compensation during the Insured's employment with the Bank;
the Insured's annual total compensation for purposes of this calculation may be
adjusted for extraordinary fluctuations caused by acceleration or deceleration
in any year due to opportunities to maximize disposable income by the Insured
caused by changes in state, federal, and local tax laws or otherwise.

Notwithstanding any other provision in this paragraph or this Agreement or
elsewhere, in no event shall the amount payable to the Insured exceed the Net at
Risk Amount in the Policy(s) as of the date of the Insured's death.


B.
Payment of death benefit after Insured's retirement (later of age 62 or actual
retirement) shall be subject to the following retirement conditions.



1.Insured is fully vested in Park National Corporation's Pension Plan.


2.After retirement, Insured has not been employed by any financial services firm
offering     like or similar products as Bank, except with written approval of
Bank.


3.Insured's termination of employment from Bank has not been for cause as
determined by The Board of Directors of the Bank; if termination is determined
to be for cause, a letter so stating shall be sent by certified mail to the
Insured within ninety (90) days of termination of employment from the Bank.
            
4.Insured shall not be entitled to a Death Benefit after attaining age 70.
































--------------------------------------------------------------------------------






EXHIBIT C


ENDORSED Policy


BRADY BURT


This Agreement pertains to the life insurance policies (the “Policy”) listed on
this Exhibit C, attached and made a part of this Split-Dollar Agreement dated
January 1, 2010:






Insurer: The Guardian Life Insurance Company of America


Policy number: U021185




